Citation Nr: 1417241	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee disability status post anterior cruciate ligament (ACL) reconstruction with Allograft and partial meniscectomy of bucket handle meniscus tear with osteoarthritis and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from May 30, 2001 to May 29, 2009.  This claim stems from a service-connected disability that was related to an injury sustained during a period of inactive duty for training (INACDUTRA) in May 2007.  A line of duty determination was made for this injury and service connection was thereby granted.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that established service connection for status post right knee ACL reconstruction with osteoarthritis and scars and granted an evaluation of 10 percent effective May 30, 2009.  An additional rating decision was issued by the RO in February 2012 in which it found a clear and unmistakable error had been made in the assignment of the May 30, 2009 effective date and changed that date to June 29, 2009, the date of claim.

The Veteran was afforded a hearing before the Board via live videoconference in March 2012 and presided over by the undersigned.  A copy of the transcript has been associated with the claims file.

In June 2012, the Veteran submitted evidence that was not previously reviewed by the RO.  However, the Veteran also submitted a waiver of RO consideration.  As such, the Board finds that it may properly consider such evidence in the adjudication of the claim.

A review of the Veteran's electronics claims file (Virtual VA) revealed copies of VA outpatient treatment records dated March 2011 to March 2012.

After a review of the Veteran's contentions in light of the evidentiary record, the Board has rephrased the issue listed on the title page to better reflect the nature of the service-connected disability and the potential applicability of various diagnostic codes.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain new VA examination.

The Veteran last underwent VA examination in December 2010 at which time her physical examination demonstrated right knee flexion from 0 to 90 degrees with pain, no additional loss of motion upon repetition, and no subluxation, instability, misalignments, or ankylosis.

After the Board hearing in May 2012, the Veteran submitted private treatment records which show that, in June 2012, the Veteran was found to have a torn meniscus of the right knee and recommended for surgery.  Her physical findings were significant for a positive McMurray test with external rotation causing anterior pain, and an Anterior Drawer test showing 2 millimeters of anterior laxity.  In light of the apparent increased severity of symptoms, the Board finds that contemporaneous VA examination is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Board further observes that the Veteran's service treatment records reveal that she sustained an injury to her right knee while performing physical training on May 20, 2007.  The resulting injuries included a re-injury of her right ACL and an acute bucket handle meniscal tear.  The surgery records from January 2008 reflect that she underwent ACL reconstruction with Allograft and partial meniscectomy of bucket handle meniscus tear.  Thus, on readjudication of the case, the RO will be requested to consider the applicability of diagnostic codes 5258 and 5259, pertaining to evaluating disability of the semilunar cartilage, since the inception of the appeal.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder any relevant private records of treatment for her right knee disability, to include any additional treatment or surgical records since June 2012.

2.  Associate with the claims folder clinic records of the Veteran's treatment at the Oklahoma City VA Medical Center since March 9, 2012.

3.  After any additional evidence has been associated with the claims file, afford the Veteran a VA examination to determine the current severity of her service-connected right knee disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.

After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

      a) provide the Veteran's range of motion findings in extension and flexion of the right knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; 
      
    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee?  If so, the examiner should describe whether such instability or subluxation is slight, moderate, or severe in degree;
    
    d) comment on whether the Veteran's June 2012 private treatment record from Jordan Orthopedic Clinic which showed 2 millimeters of anterior laxity on the Anterior Drawer Test would be medically considered laxity that is slight, moderate, or severe in degree; and
    
    e) determine whether there is current evidence of dislocation of semi-lunar cartilage and, if so, whether there has been clinical evidence of "locking," pain and effusion into the joint.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The RO should consider the applicability of diagnostic codes 5258 and 5259 since the inception of the appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

